                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION, CINCINNATI

                                                     :
  KAIVAC, INC.,                                      : Case No. 1:19-cv-00410-TSB
                                                     :
                               Plaintiff,            :
                                                     : Judge Timothy S. Black
         vs.                                         :
                                                     :
   VINCENT STILLWAGON,                               :
                                                     :
                               Defendant.            :


                              STIPULATED PROTECTIVE ORDER

       Plaintiff Kaivac, Inc. (“Kaivac”) and Defendant Vincent Stillwagon (“Stillwagon” or

“Defendant”) (Plaintiff and Defendant are collectively referred to as the “Parties”), have agreed

that, in order to comply with their respective discovery obligations and produce all relevant

information, the entry of a protective order is required. The Parties recognize that documents and

information produced may be of a confidential or proprietary nature. The revealing or

dissemination of such documents or information by whatever means creates a risk that the

documents or information will be obtained and used in a manner that would damage the interests

of a party or a third-party. Accordingly, the Parties hereby stipulate, and the Court orders,

pursuant to Fed. R. Civ. P. 26(c), that the following protective conditions shall apply to the

conduct of the Parties as it relates to the production of documents in this litigation.
        1.      As used herein:

                (a)     “Action” means the above captioned action, including any related

discovery, pre-trial, trial, post-trial, or appellate proceedings.

                (b)     “Agreement” means the Agreement To Be Bound By Stipulated Protective

Order, attached hereto as Appendix A.

                (c)     “Defendant” means Vincent Stillwagon and his agents, representatives,

assignees, attorneys, and/or anyone acting on his behalf.

                (d)     “Designating Party” means a Party that designates Discovery Material that

is or will be produced as “CONFIDENTIAL.”

                (e)     “Disclosed” means shown, divulged, revealed, produced, described,

transmitted, or otherwise communicated, in whole or in part.

                (f)     “Discovery Material” means all items or information, regardless of the

medium or manner generated, stored or maintained (including, among other things, documents,

data, testimony, transcripts, and tangible objects) that are or have been produced, including for

inspection, in this Action. The protections conferred by this Order cover not only Discovery

Material but also any information copied or extracted therefrom, copies, excerpts, analysis,

summaries, or compilations thereof, as well as testimony and oral conversation between the

parties that contain the content of such Discovery Material.

                (g)     “Document” means documents or electronically stored information as

defined in Rule 34(a) of the Federal Rules of Civil Procedure.

                (h)     “Including” means including, but not limited to.

                (i)     “Order” means this Stipulated Protective Order.




                                                    2
               (j)     “Outside Counsel of Record” means the firms or attorneys representing

the Parties in this Action.

               (k)     “Party” means the Plaintiff or Defendant in this Action. “Parties” means

collectively the Plaintiff and Defendant in this Action.

               (l)     “Person” means any natural person, corporate entity, partnership,

association, joint venture, governmental entity, trust, or business entity, and includes the named

Parties in this Action and others who have agreed to be bound by this Order.

               (m)     “Plaintiff” means Kaivac, Inc., and its divisions, subsidiaries, affiliates,

partnerships and joint ventures, and all directors, officers, employees, agents (including counsel),

and representatives of the foregoing.

               (n)     “Protected Material” means all Discovery Material that (i) has been

designated by a Party as “CONFIDENTIAL” and (ii) has not been de-designated by the

Designating Party or by Court order.

       2.      This Order governs the handling of all Discovery Material, produced, given, or

filed during discovery and other proceedings in this action.

       3.      The provisions of this Order shall apply to (i) the Parties and (ii) any other

Person producing or disclosing Discovery Material in this action who agrees to be bound by

the terms of this Order.

       4.      Any Party may designate as “CONFIDENTIAL” any Discovery Material that it

produces, including for inspection, in the course of discovery when such Party in good faith

believes such Discovery Material contains trade secrets or sensitive personal, competitive,

commercial, financial, proprietary, or private information, which that Party would not normally

reveal to third parties or, if Disclosed, would require such third parties to maintain in confidence.


                                                  3
         5.    The following Discovery Material shall not be designated or protected under this

Order:

               (a)      Information that is in the public domain at the time of disclosure;

               (b)      Information that at any time is made public through no act of a non-

Designating Party;

               (c)      Information that the Designating Party has not undertaken with others to

maintain in confidence and that is in the possession of or becomes available to the receiving Party

other than through discovery in this action, but only if the receiving Party can show by written

documentation that the information independently came into its rightful possession; or

               (d)      Information that is independently developed by the receiving Party, as

reflected by written documentation demonstrated to be in existence prior to production by the

Party claiming confidentiality.

         6.    Protected Material shall be subject to the following restrictions:

               (a)     Protected Material shall be used only in the preparation, prosecution, or

trial of this Action (including appeals) and not for any business or other purpose whatsoever and

shall not be Disclosed to any Person except those to whom it is necessary that such material be

given or shown for the purposes permitted under this paragraph, as set forth in paragraphs 6(b)

below.

               (b)     Protected Material designated “CONFIDENTIAL” may be Disclosed, for

the purposes set forth above in paragraph 6(a), only to persons identified in paragraphs 6(b)(i)-

(vii).

                       (i)    the Parties and/or employees of the Parties who need access to

Protected Material designated “CONFIDENTIAL” for the purpose articulated in paragraph 6(a);


                                                 4
                       (ii)    Outside Counsel of Record and employees of said counsel;

                       (iii)   the Court and appellate court (including court reporters,

stenographic reporters and court personnel);

                       (iv)    Outside vendors who perform photocopying, computer

classification, processing, scanning or similar clerical functions, but only for so long as necessary

to perform those services;

                       (v)     authors, addressees, and recipients of particular information

designated as Protected Material solely to the extent they have previously had lawful access to

the particular Protected Material that was or will be Disclosed; any such Person shall not be

permitted to retain copies of the Protected Material;

                       (vi)    independent experts or consultants retained by the Parties or

Outside Counsel of Record for the purpose of this litigation; and

                       (vii)   any Person as to whom the Designating Party agrees in writing.

               (c)     Following the procedures of paragraph 8(d), all pleadings or other court

filings that incorporate or Disclose Protected Material shall be labeled “Documents Subject to

Protective Order” and filed under seal in accordance with the Local Rule 5.2.1 and/or any

order(s) issued by the Court, and shall remain under seal until the Court orders otherwise.

               (d)     Nothing in this Order shall preclude any Party from introducing Protected

Material into evidence at any evidentiary hearing or at trial. However, if anyone intends to

introduce or refer to Protected Material at any hearing or trial, the Party wishing to make the

disclosure shall first notify the Designating Party and provide that Party with an opportunity to

object and/or to ask the Court to take appropriate precautionary procedures (e.g., clearing the

Courtroom, sealing the record, etc.).


                                                 5
               (e)     Notwithstanding any of the foregoing provisions, this Order has no effect

upon, and its scope shall not extend to, any Designating Party’s use of its own Protected

Material.

       7.      Each Person given access to Protected Material pursuant to the terms hereof

(other than Persons described in paragraphs 6(b)(ii) and 6(b)(iii) above, and includes, for the

avoidance of doubt, any full-time in-house counsel and legal support personnel of the Parties

who are permitted access to Protected Material pursuant to the terms of this Order) must first

read this Order or must have otherwise been instructed on his or her obligations under the

Order by this Court or counsel for a Party, and must have executed the Agreement attached

hereto as Appendix A. If such execution is required by the terms of this Order, the receiving

Party’s Outside Counsel of Record shall obtain and retain the original Agreements executed by

qualified recipients of Discovery Material designated “CONFIDENTIAL.” Outside Counsel of

Record for the Party making the disclosure must retain a copy of such executed Agreements

for a period of at least one (1) year following the final resolution of this Action.

       8.      Protected Material shall be designated as follows:

               (a)     In the case of Documents, the producing Party shall mark each page of the

Document “CONFIDENTIAL” and indicate the identity of the producing Party (e.g., through the

use of an identifying prefix to the document identification (Bates) number). If Documents are

produced in electronic form and cannot be physically marked “CONFIDENTIAL,” then the

Party shall communicate such designation in as clear and unambiguous a manner as possible.

With respect to other tangible items such as CDs, DVDs, and computer hard drives a Party shall

affix in a prominent place the label or legend “CONFIDENTIAL” and indicate the identity of the




                                                 6
producing Party (e.g., through the use of an identifying prefix to the document identification

(Bates) number).

                (b)    In the case of interrogatory answers, the designation shall be made by

placing the legend “CONFIDENTIAL” on each page of any answer that contains Protected

Material.

                (c)    In addition, deposition testimony may be designated “CONFIDENTIAL”

by an indication on the record at the deposition, or by written notice of the specific pages and

lines of testimony within 14 days after receipt of the transcript of the deposition, that the

testimony is “CONFIDENTIAL” and subject to the provisions of this Order. Each Party shall

attach a copy of any written notice to all copies of the depositions in its possession, custody or

control. All depositions and other testimony shall be treated as Protected Material for a period of

at least thirty (30) calendar days after a full and complete transcript of the deposition is available.

The Parties may modify this procedure for any particular deposition or other testimony through

agreement placed on the record at such deposition, or otherwise in writing, without further order

of the Court.

                (d)    In the event that Outside Counsel of Record for any Party determines to

file or submit to the Court any Protected Material, the Party filing or submitting the Protected

Material shall first submit a written motion to the Court seeking to restrict public access to the

Protected Material pursuant to Local Rule 5.2.1. Upon the Court’s order, such Documents or

information ordered restricted from public access or ordered redacted shall be sealed and not be

available for public access. If the Court orders redaction of information contained in a

Document, a redacted version of the Document shall be filed in the case file along with a copy of

the Court’s Order allowing the Document to be redacted. Entire Documents restricted from


                                                  7
public access or information ordered redacted from Documents shall be filed with the Court in

the manner prescribed by Local Rule 5.2.1.

       9.      No Party concedes that any Discovery Material designated by any other Party as

Protected Material does in fact constitute Protected Material, or has been properly designated

as Protected Material. The party designating material as “CONFIDENTIAL” bears the burden

of demonstrating that the designation is justified. In the event that the non-designating party

disagrees with any designation, the designating party will institute the Court’s discovery

dispute procedures within five (5) days of notification by the non-designating party. Any Party

may at any time move for (i) modification of this Order or (ii) relief from the provisions of this

Order with respect to specific Protected Material, including the use of Protected Material as

exhibits at depositions of non-parties to these actions or at depositions of Persons who are not

employees or agents of Parties to these actions. In addition, the Parties may agree in writing or

on the record to necessary modifications of this Order.

       10.     Any failure or omission to designate Discovery Material as Protected Material

does not waive a Party’s right to subsequently designate Discovery Material as Protected

Material upon notice to the other Party.

       11.     A Party shall not be obligated to challenge the propriety of the designation of

Discovery Material as Protected Material at the time made, and failure to do so shall not

preclude a subsequent challenge thereof. If a Party objects to another Party’s designation of a

Document or other tangible item or deposition testimony as Protected Material, the objecting

Party shall notify the Designated Party in writing of the basis of the objecting Party’s objection

to the designation. The Parties shall confer in good faith in an attempt to resolve such objection

by agreement. Failing such agreement, a Party may bring the dispute to the Court’s attention


                                                8
by filing an appropriate motion in accordance with the Federal Rules of Civil Procedure, the

Court’s rules, and/or any order(s) issued by the Court. While any such dispute or motion is

pending, the Discovery Material in question shall continue to be treated as Protected Material

pursuant to this Order.

       12.     If a Party inadvertently Discloses any Document or thing containing information

that it deems CONFIDENTIAL without designating it pursuant to this Order, the disclosing Party

shall promptly upon discovery of such inadvertent disclosure inform the receiving Party in

writing, forwarding a replacement copy of the inadvertently Disclosed material properly marked

with the appropriate confidentiality designation. The receiving Party shall thereafter treat the

information as if it had been properly marked from the outset and shall make a reasonable effort

to retrieve and destroy the unmarked version of the inadvertently Disclosed material. Disclosure

by the receiving Party to unauthorized persons before being notified of the inadvertent

disclosure shall not constitute a violation of this Order. Nothing in this Order shall preclude the

receiving Party from challenging the confidentiality designation of the late-marked material

pursuant to the provisions of paragraph 11.

       13.     Consistent with Federal Rule of Evidence 502, if information subject to a claim

of attorney-client privilege or attorney work product (or any other applicable privilege or

immunity protective of otherwise relevant information from disclosure) is inadvertently

produced in this Action, such inadvertent production shall not prejudice or otherwise constitute

a waiver of, or estoppel as to, any claim of attorney-client privilege, work product, or other

claim of privilege or immunity that the Party or its counsel otherwise has, regardless of

whether the inadvertently produced information is Protected Material, as to the information

inadvertently produced or the subject matter thereof. If a claim of inadvertent production is


                                                 9
made, then pursuant to this paragraph, the receiving Party must return to the producing Party

the information as to which the claim of inadvertent production has been made and all copies

thereof within five (5) calendar days of notice of the inadvertent production and the receiving

Party and its counsel shall not review, evaluate, or otherwise use the information or summaries

or notes thereof for any purpose whatsoever until further order of the Court. The receiving

Party may thereafter move the Court for an order compelling production or permitting its use

of the information at issue, but that motion may not assert as a ground for entering such an

order the fact or circumstance of the inadvertent production. If the receiving Party recognizes

that it has received Discovery Material that, based upon a reasonable interpretation, is subject

to any of the privileges discussed in this paragraph, it shall promptly notify the producing

Party.

         14.   The Parties do not waive the attorney-client privilege by producing any

Discovery Material in this Action, including Discovery Material containing client-identifying

information.

         15.   If Protected Material in the possession of any rece iving Party is subpoenaed by

any court, by any administrative or legislative body, or by a ny other person purporting to have

authority to subpoena such information, or is the subject of any discovery request under Rules

30-36 of the Federal Rules of Civil Procedure or any comparable rule of court or of any

adjudicative body (such subpoena or discovery request collectively referred to as a “Third Party

Request”), the Party to whom the Third Party Request is directed will not produce such

information without first giving prompt written notice (including a copy of the Third Party

Request) to the Outside Counsel of Record for the Designating Party, no more than three

business days after receiving the Third Party Request. The Party receiving the Third Party


                                                10
Request must also promptly inform in writing the party who caused the Third Party Request to

issue in the other litigation that some or all the material covered by the Third Party Request is

subject to this Order. The Party receiving the Third Party Request must deliver a copy of this

Order promptly to the party in the other action that caused the Third Party Request to issue.

       16.     The Designating Party shall bear the burden and expense of seeking protection in

court of its own Protected Material, and nothing in this Order should be construed as authorizing

or encouraging a Party receiving a Third Party Request in this action to disobey a lawful directive

from another court. Disclosure of information in response to a properly issued Third Party

Request shall not constitute a violation of this Order.

       17.     This Order may be modified only by further order of the Court, whether sua

sponte or by agreement of the parties or their Outside Counsel of Record and approval by the

Court, and is without prejudice to the rights of any Party to move for relief from any of its

provisions, or to seek or agree to different or additional protection for any particular material or

information.

       18.     This Order, insofar as it restricts the communication and use of Protected

Material, shall continue to be binding throughout and after the conclusion of this Action,

including any appeals. Within sixty (60) days after termination of this Action by judgment,

settlement, or otherwise from which no appeal can be brought, each Party shall destroy all

Documents containing or disclosing Protected Material of any other Party or return promptly to

the producing Person, except that Outside Counsel of Record for the Parties need not destroy

or return any Protected Material that became a part of the court record in this Action (by use as

trial exhibit, inclusion in a court filing, inclusion in the record on any appeal, or otherwise) and

any Documents constituting work product.


                                                 11
       19.     This Order shall remain in full force and effect and be enforceable according to

its terms regardless of whether this Court shall retain jurisdiction over this Action. The Parties

agree to be bound by the terms of this Order pending its entry as an order of the Court and

agree that any violation of its terms shall be subject to the same sanctions and penalties as if

this Order had been entered by the Court.

       20.     This Order may be executed in counterparts. Facsimile signatures and signatures

sent via electronic mail and PDF are binding and may be used in lieu of originals.

       SO ORDERED.


10/9/2019                                            /s/ Timothy S. Black
                                                     ____________________________________
Date                                                 UNITED STATES DISTRICT JUDGE




                                                12
Dated: October 8, 2019   Respectfully submitted,

                         /s/ Russell S. Sayre_____________
                         Russell S. Sayre (0047125)
                         Andrew A. Spievack (0098234)
                         TAFT STETTINIUS & HOLLISTER LLP
                         425 Walnut Street
                         Suite 1800
                         Cincinnati, OH 45202
                         sayre@taftlaw.com
                         aspievack@taftlaw.com
                         T (513) 357-9304
                         F (513) 381-0205

                         Attorneys for Plaintiff


                         /s/ Barry F. Fagel _____________
                         Barry F. Fagel (0060122)
                         Elizabeth M. Mahon (0097894)
                         LINDHORST & DREIDAME CO., LPA
                         312 Walnut Street, Ste. 3100
                         Cincinnati, OH 45202
                         bfagel@lindhorstlaw.com
                         emahon@lindhorstlaw.com

                         Attorneys for Defendant




                         13
                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION, CINCINNATI

                                                      :
  KAIVAC, INC.,                                       : Case No. 1:19-cv-00410-TSB
                                                      :
                               Plaintiff,             :
                                                      : Judge Timothy S. Black
          vs.                                         :
                                                      :
   VINCENT STILLWAGON,                                :
                                                      :
                               Defendant.             :

        AGREEMENT TO BE BOUND BY STIPULATED PROTECTIVE ORDER

        I______________________, am employed as________________ by________________.

I hereby certify that:

         1.      I have read the Stipulated Protective Order entered in the above-captioned action,

 and understand its terms.

         2.      I agree to be bound by the terms of the Stipulated Protective Order entered in the

 above-captioned action and agree to use the information provided to me only as explicitly

 provided in this Stipulated Protective Order.

         3.      I understand that my failure to abide by the terms of the Stipulated Protective

 Order entered in the above-captioned action will subject me, without limitation, to civil and

 criminal penalties for contempt of Court.

         4.      I submit to the jurisdiction of the United States District Court for the Southern

 District of Ohio solely for the purpose of enforcing the terms of the Stipulated Protective Order

 in the above-captioned action and freely and knowingly waive any right I may otherwise have

 to object to the jurisdiction of said Court.


                                                 14
5.   I make this certification this _______ day of ______________, 20____.



                                _____________________________________
                                              SIGNATURE




                                  15
